Exhibit 10.1
AMENDMENT NO. 1 TO
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
     This Amendment No. 1 to the Amended and Restated Change in Control
Agreement (the “Amendment”), dated as of December 1, 2010, is made and entered
into by and between B. Christopher DiSantis, an individual (the “Executive”),
and Hawk Corporation, a Delaware corporation (“Hawk”).
RECITALS
     1. Hawk and the Executive are parties to the Amended and Restated Change in
Control Agreement, dated August 21, 2009 (the “CIC Agreement”) which provides
that if the Executive is terminated in connection with a change in control of
Hawk that the Executive is entitled to certain benefits including severance in
exchange for the Executive’s agreement to abide by certain restrictive
covenants, including a covenant not to compete for a period of one year
following the termination of the Executive’s employment with Hawk (the
“Non-Compete Covenant”).
     2. On October 14, 2010, Carlisle Companies Incorporated (“Carlisle”), and
Carlisle’s wholly owned subsidiary, HC Corporation, a Delaware corporation (the
“Purchaser”), entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with Hawk. Pursuant to the Merger Agreement, Carlisle and the
Purchaser commenced a tender offer to purchase all of the issued and outstanding
shares of the Company’s Class A common stock, including the associated Rights
(as defined in the Merger Agreement), at a purchase price of $50.00 per share in
cash to be followed by a merger of the Purchaser with and into Hawk (the
“Merger”).
     3. In exchange for certain payments to the Executive from Hawk, the
Executive desires and has agreed to extend the term of his Non-Compete Covenant
by an additional one (1) year period and subject such payments to Section 4.2
and Paragraph 3 of Exhibit B of the CIC Agreement.
     4. Hawk and the Executive desire to amend the CIC Agreement in connection
with the extension of the term of the Executive’s Non-Compete Covenant.
AGREEMENT
          NOW, THEREFORE, in consideration of the premises, the covenants,
conditions, representations, and agreements contained herein, the consummation
by Carlisle of the transactions contemplated by the Merger Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive covenants and agrees with Hawk as follows:
          1. Non-Compete. In exchange for the payments described in paragraph 2
below, the Executive has agreed to extend the term of the Non-Compete Covenant
by an additional one (1) year period and in accordance with Section 4.2 and
Paragraph 3 of Exhibit B of the CIC Agreement, to subject such payments to, and
condition such payments upon, the Executive’s compliance with, the Restrictive
Covenants unless the Restrictive Covenants have expired under the terms of the
CIC Agreement. Therefore, the Executive and Hawk agree that the term of the
Non-Compete Covenant as set forth in Paragraph 3 of Exhibit B of the CIC

 



--------------------------------------------------------------------------------



 



Agreement shall be two (2) years (the “Extended Non-Compete Covenant”). For
purposes of the “Restricted Period” definition, the Restricted Period shall be
two (2) years for purposes of Paragraphs 3 and 8(a) of Exhibit B of the CIC
Agreement only, and the Restricted Period shall remain one (1) year for all
other purposes of Exhibit B of the CIC Agreement.
          2. Additional Consideration. In consideration of the Executive’s
agreement in paragraph 1 above with respect to the Extended Non-Compete
Covenant, Hawk and the Executive expressly agree and acknowledge that certain
previously-disclosed bonus and additional payments to the Executive totaling One
Million Four Hundred Thousand Dollars ($1,400,000), of which Four Hundred
Thousand Dollars ($400,000) relates to the Executive’s success bonus in
connection with the transactions contemplated by the Merger Agreement, shall be
in exchange for the Executive’s agreement to be subject to the Extended
Non-Compete Covenant. These payments shall be within 5 days following the
closing of the merger pursuant to the Merger Agreement.
          3. Accountants’ Report. Section 3.3 of the CIC Agreement is hereby
amended to add the following as a new subsection:
(f) The Corporation agrees to provide the Executive with a copy of the report,
including all schedules and backup to such report and all data utilized in the
preparation of such report, prepared by its Accountants in accordance with
paragraph (b) above, regarding the determination of any and all compensation and
benefits, including severance, in connection with the Executive’s termination
from employment and taxes related thereto.
          4. Taxes. The Executive agrees that he alone shall be liable for, and
shall release and hold Hawk and its affiliates harmless from, any and all taxes
solely imposed on the Executive relating to the Payments (as defined below),
including any income taxes, excise taxes, interest or penalties that may be
imposed on the Executive. The term “Payments” means any payments or benefits
received pursuant to the CIC Agreement, as well as any other payments or
benefits received in connection with a Change in Control or the Executive’s
termination of employment (whether pursuant to the CIC Agreement or any other
plan, arrangement or agreement between the Executive and Hawk). Nothing in this
paragraph 4 shall amend or modify Section 3.3(c) of the CIC Agreement, which
Section 3.3(c) shall remain in full force and effect.
          5. CIC Agreement. The CIC Agreement, as amended by this Amendment,
shall remain in full force and effect in accordance with its terms.
          6. Capitalized Terms. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the CIC Agreement.
          7. Counterparts. This Amendment may be executed and delivered
(including, without limitation, by facsimile transmission) in counterparts, each
of which shall be deemed an original, but all of which shall constitute the same
instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has executed this Amendment, and Hawk has
caused this Amendment to be duly executed on its behalf, as of the date first
written above.

            HAWK CORPORATION
      By:   /s/ Ronald E. Weinberg         Its: CEO and Chairman               
EXECUTIVE:
      /s/ B. Christopher DiSantis       B. CHRISTOPHER DISANTIS           

 